 



Exhibit 10.26
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT is made effective as of the 1st day of January, 2007, by and
between Health Fitness Corporation, a Minnesota corporation (the “Company”), and
Gregg Lehman (“Executive”).
     W I T N E S S E T H:
     WHEREAS, the Executive is, on the date hereof, an officer of the Company;
and
     WHEREAS, in accordance with the Employment Agreement, dated as of
December 1, 2006, by and between the Company and the Executive (the “Employment
Agreement”), the Company wishes to grant a restricted stock award to the
Executive for shares of the Company’s Common Stock;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Restricted Stock Award. The Company hereby grants to the
Executive on the date set forth above a restricted stock award (the “Award”) for
Fifty Thousand (50,000) shares of Common Stock on the terms and conditions set
forth herein, which shares are subject to adjustment pursuant to Section 3(b) of
this Agreement. The Company shall cause to be issued one or more stock
certificates representing such shares of Common Stock in the Executive’s name,
and shall hold each such certificate until such time as the risk of forfeiture
and other transfer restrictions set forth in this Agreement have lapsed with
respect to the shares represented by the certificate. The Company may also place
a legend on such certificates describing the risks of forfeiture and other
transfer restrictions set forth in this Agreement providing for the cancellation
of such certificates if the shares of Common Stock are forfeited as provided in
Section 2 below. Until such risks of forfeiture have lapsed or the shares
subject to this Award have been forfeited pursuant to Section 2 below, the
Executive shall be entitled to vote the shares represented by such stock
certificates and shall receive all distributions attributable to shares for
which the risks of forfeiture have lapsed, but the Executive shall not have any
other rights as a shareholder with respect to such shares.
     2. Vesting of Restricted Stock.
          a. General. The shares of Stock subject to this Award shall remain
forfeitable until the risks of forfeiture lapse according to the following
vesting schedule:

              Number Vesting Date   of Shares Vested
January 1, 2007
    16,666  
January 1, 2008
    16,667  
January 1, 2009
    16,667  

 



--------------------------------------------------------------------------------



 



If the Executive’s employment with the Company (or a subsidiary of the Company)
terminates at any time prior to a Vesting Date for any reason other than the
involuntary termination of Executive’s employment with the Company without
“cause,” but including the Executive’s voluntary resignation, retirement or
death, the Executive shall immediately forfeit all shares of Stock subject to
this Award which have not yet vested and for which the risks of forfeiture have
not lapsed.
          b. Involuntary Termination Without Cause. If the Company involuntarily
terminates the Executive’s employment without “cause,” the risks of forfeiture
on all shares of Stock subject to this Award shall immediately lapse. For
purposes of this Agreement, “cause” shall have the same meaning as set forth in
the Employment Agreement.
          c. Change of Control. In the event of a “Change of Control,” the risks
of forfeiture on all shares of Stock subject to this Award shall immediately
lapse. For purposes of this Agreement, “Change of Control” shall have the same
meaning as set forth in the Employment Agreement.
     3. General Provisions.
          a. Employment or Other Relationship. This Agreement shall not confer
on the Executive any right with respect to continuance of employment by the
Company or any of its Affiliates, interfere in any way with the right of the
Company to terminate such employment, nor interfere in any way with the
Company’s or the Executive’s rights under the Employment Agreement.
          b. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Executive and the Company, any change in the
outstanding shares of Common Stock by reason of any sale, merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise (any of the
foregoing, a “transaction”) shall result in an adjustment, reduction, or
enlargement, as appropriate, in the number of shares subject to this Award. Any
additional shares that are credited pursuant to such adjustment shall be subject
to the same restrictions as are applicable to the shares with respect to which
the adjustment relates.
          c. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.
          d. Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to the Executive. If the Company is unable to
withhold such federal and state taxes, for whatever reason, the Executive hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law prior to the
transfer of any

2



--------------------------------------------------------------------------------



 




certificates for the shares of Stock subject to this Award. Subject to such
rules as the Board of Directors may adopt, the Board of Directors may, in its
sole discretion, permit Executive to satisfy such withholding tax obligations,
in whole or in part, by delivering shares of Common Stock received pursuant to
this Award having a fair market value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the minimum amount
required to be withheld for tax purposes. Executive’s request to deliver shares
for purposes of such withholding tax obligations shall be made on or before the
date that triggers such obligations or, if later, the date that the amount of
tax to be withheld is determined under applicable tax law.
          For purposes of this Agreement, “fair market value” shall mean: (i) if
the Company’s common stock is listed on the Nasdaq National Market, Nasdaq
SmallCap Market, or an established stock exchange, the price of such stock at
the close of the regular trading session of such market or exchange on such
date, as reported by The Wall Street Journal or a comparable reporting service,
or, if no sale of such stock shall have occurred on such date, on the next
preceding day on which there was a sale of stock; (ii) if the Company’s common
stock is not so listed on the Nasdaq National Market, Nasdaq SmallCap Market, or
an established stock exchange, the average of the closing “bid” and “asked”
prices quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes; or (iii) if the Company’s common stock is not publicly traded as of such
date, the per share value as determined by the Company’s Board of Directors, in
its sole discretion, by applying principles of valuation with respect to the
Company’s Common Stock.
          e. Lockup Period Limitation. Executive agrees that in the event the
Company advises the Executive that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
shareholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, the Executive hereby agrees that for a period not to
exceed 180 days from the prospectus, the Executive will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Award or any of the
underlying shares of Common Stock without the prior written consent of the of
the underwriter(s) or its representative(s).
          f. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Board of Directors of the Company shall accelerate the vesting of
this restricted stock award, provided that the Company gives the Executive
15 days’ prior written notice of such acceleration. Notice shall be deemed given
when delivered personally or when deposited in the United States mail, first
class postage prepaid and addressed to the Executive at the address of the
Executive on file with the Company.
          g. Accounting Compliance. Executive agrees that, if a merger,
reorganization, liquidation or other “transaction” (as defined in Section 3(b)
of this Agreement)

3



--------------------------------------------------------------------------------



 




occurs, and the Executive is an “affiliate” of the Company or any Affiliate (as
defined in applicable legal and accounting principles) at the time of such
transaction, the Executive will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other legal or
accounting principles, and will execute any documents necessary to ensure such
compliance.
          h. Securities Law Compliance. The Executive shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Agreement
until such time as counsel to the Company shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws. The Executive may be required by the Company, as a condition of the
effectiveness of this Award, to agree in writing that all Stock subject to this
Agreement shall be held, until such time that such Stock is registered and
freely tradable under applicable state and federal securities laws, for the
Executive’s own account without a view to any further distribution thereof, that
the certificates for such shares shall bear an appropriate legend to that effect
and that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.
          i. Stock Legend. The Board of Directors may require that the
certificates for any shares of Common Stock issued to Executive (or, in the case
of death, Executive’s successors) under this Agreement shall bear an appropriate
legend to reflect the restrictions of Sections 3(e) through 3(h) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Sections 3(e) through
3(h).
          j. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Executive and
any successor or successors of the Executive.
          k. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota select
an arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement. Limited civil discovery shall be permitted only for the production of
documents. Unresolved discovery disputes may be brought to the attention of the
arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable

4



--------------------------------------------------------------------------------



 




attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
     l. Governing Law. This Agreement shall be construed and interpreted
according to the laws of the State of Minnesota, without reference to its
conflict of laws provisions.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

            HEALTH FITNESS CORPORATION
      By:   /s/ Mark Sheffert         Its: Chairman             

                  /s/ Gregg Lehman       Executive           

6